Forest Laboratories, Inc. 909 Third Avenue New York, New York 10022-4731 Rita Weinberger Vice President – Controller and Principal Accounting Officer FAX:212-750-9152 DIRECT LINE:212-224-6604 August 1, 2012 VIA EDGAR Jim B. Rosenberg, Sr. Asst. Chief Accountant Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Forest Laboratories, Inc. Form 10-K for the Fiscal Year Ended March 31, 2011 Filed May 27, 2011 Form 10-Q for the Quarterly Period Ended December 31, 2011 Filed February 9, 2012 File No. 001-05438 Dear Mr. Rosenberg: We acknowledge receipt of the Securities and Exchange Commission’s comment letter dated July 26, 2012.We are in the process of drafting our response and anticipate filing it by August 24, 2012. Sincerely, /s/ Rita Weinberger of FOREST LABORATORIES, INC. cc:Ibolya Ignat Staff Accountant Mark Brunhofer Accounting Reviewer Herschel Weinstein, Esq. General Counsel Melissa Cooper, Esq. Outside Counsel
